KRAHULIK, Justice,
dissenting.
I cannot concur in the majority’s affirmance of the trial court’s denial of Rogers’ petition for post-conviction relief. I believe that the evidence leads to the inevitable conclusion that Rogers received ineffective assistance of counsel during the entire appellate phase of her case. First, her trial counsel failed to communicate to her the substantial risk that the result of her appeal might be an increase in her sentence from 20 years to life imprisonment. Therefore, her original decision to appeal the judgment was made without knowledge of the possible adverse ramifications. Surely the failure to explain the “pros and cons” of a legal decision of such magnitude is a fundamental requirement of effective assistance of counsel. That failure carried over into the appellate phase when the court-appointed appellate counsel filed the appellant’s brief on behalf of Rogers and raised the issue of sentencing without advising Rogers of the possibility that such a pleading might result in an increased sentence. In fact, her appeal resulted in her sentence being increased by this court from 20 years to life imprisonment. I believe that the failure to communicate with Rogers by both her trial counsel and appellate counsel during the appellate phase of her case deprived her of her fundamental right to have meaningful input into the decision whether to risk the increased sentence by taking an appeal. Her counsel’s ineffectiveness has penalized her to the extent that her sentence was increased from 20 years to life imprisonment. She should not suffer that penalty.
For these reasons, I would reinstate the 20 year sentence which Rogers originally faced prior to her appeal.
DeBRULER, J., concurs.